Wood, J., (after .stating 'the facts.) First. This indictment is void for uncertainty and duplicity. It charges neglect to keep the waiting room in the depot at Mammoth Spring “comfortable, heated and supplied with wholesome drinking water.” But the indictment does not designate which waiting room was intended, whether the one set apart for the white or African race. See St. Louis, I. M. & S. Ry. Co. v. State, 61 Ark. 9. Second. The indictment also charges two separate and dis’tinct 'offenses, to-wit: the neglect to keep the waiting room heated and the neglect to keep it supplied with wholesome drinking water. These could not be joined in the same indictment. State v. Lancaster, 36 Ark. 55; State v. St. Louis & S. F. R. Co., (1) ante p. 249. Third. The statute is not violative of the 14th Amendment. The judgment is therefore affirmed. Hide C. J. and McCueeoch J. dissent.